 1
 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                      Oct 24, 2019
                                                                            SEAN F. MCAVOY, CLERK
 5
                           UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
 7                                           )
     LORRY A. W.                             )   No. 1:19-CV-03082-LRS
 8                                           )
                         Plaintiff,          )   ORDER GRANTING
 9                                           )   PLAINTIFF’S MOTION
                  vs.                        )   FOR SUMMARY JUDGMENT,
10                                           )   INTER ALIA
     COMMISSIONER OF SOCIAL                  )
11   SECURITY,                               )
                                             )
12                                           )
                     Defendant.              )
13   ______________________________ )
14         BEFORE THE COURT are the Plaintiff's Motion For Summary Judgment
15   (ECF No. 13) and the Defendant's Motion For Summary Judgment (ECF No. 14).
16
17                                     JURISDICTION
18         Lorry A. W., Plaintiff, applied for Title II Social Security Disability Insurance
19   benefits (SSDI) and Title XVI Supplemental Security Income benefits (SSI) on
20   November 24, 2015. The applications were denied initially and on reconsideration.
21   Plaintiff timely requested a hearing which was held on March 8, 2018, before
22   Administrative Law Judge (ALJ) Timothy Mangrum. Plaintiff testified at the hearing,
23   as did Vocational Expert (VE) Abbe May. On August 1, 2018, the ALJ issued a
24   decision finding the Plaintiff not disabled. The Appeals Council denied a request for
25   review of the ALJ’s decision, making that decision the Commissioner’s final decision
26   subject to judicial review. The Commissioner’s final decision is appealable to district
27   court pursuant to 42 U.S.C. §405(g) and §1383(c)(3).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 1
 1                                 STATEMENT OF FACTS
 2         The facts have been presented in the administrative transcript, the ALJ's
 3   decision, the Plaintiff's and Defendant's briefs, and will only be summarized here.
 4   Plaintiff has a GED and past relevant work experience as a kitchen helper, preschool
 5   substitute teacher, and retail clerk. She alleges a closed period of disability from
 6   September 1, 2015 to July 4, 2017. Plaintiff was 49 years old on September 1, 2015
 7   and 51 years old on July 4, 2017. Plaintiff’s date last insured for Title II SSDI
 8   benefits is December 31, 2020.
 9
10                              STANDARD OF REVIEW
11         "The [Commissioner's] determination that a claimant is not disabled will be
12   upheld if the findings of fact are supported by substantial evidence...." Delgado v.
13   Heckler, 722 F.2d 570, 572 (9th Cir. 1983). Substantial evidence is more than a mere
14   scintilla, Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975), but less
15   than a preponderance. McAllister v. Sullivan, 888 F.2d 599, 601-602 (9th Cir. 1989);
16   Desrosiers v. Secretary of Health and Human Services, 846 F.2d 573, 576 (9th Cir.
17   1988). "It means such relevant evidence as a reasonable mind might accept as
18   adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91
19   S.Ct. 1420 (1971). "[S]uch inferences and conclusions as the [Commissioner] may
20   reasonably draw from the evidence" will also be upheld. Beane v. Richardson, 457
21   F.2d 758, 759 (9th Cir. 1972); Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
22   On review, the court considers the record as a whole, not just the evidence supporting
23   the decision of the Commissioner. Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.
24   1989); Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir. 1982).
25         It is the role of the trier of fact, not this court to resolve conflicts in evidence.
26   Richardson, 402 U.S. at 400. If evidence supports more than one rational
27   interpretation, the court must uphold the decision of the ALJ. Allen v. Heckler, 749
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 2
 1   F.2d 577, 579 (9th Cir. 1984).
 2            A decision supported by substantial evidence will still be set aside if the proper
 3   legal standards were not applied in weighing the evidence and making the decision.
 4   Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
 5   1987).
 6
 7                                             ISSUES
 8            Plaintiff argues the ALJ erred in: 1) improperly assessing the medical opinion
 9   evidence; 2) failing to provide specific, clear and convincing reasons for discounting
10   Plaintiff’s testimony regarding her symptoms and limitations; and 3) failing to
11   conduct an adequate analysis at Step Four regarding Plaintiff’s ability to perform past
12   relevant work.
13
14                                         DISCUSSION
15   SEQUENTIAL EVALUATION PROCESS
16            The Social Security Act defines "disability" as the "inability to engage in any
17   substantial gainful activity by reason of any medically determinable physical or
18   mental impairment which can be expected to result in death or which has lasted or can
19   be expected to last for a continuous period of not less than twelve months." 42
20   U.S.C. § 423(d)(1)(A) and § 1382c(a)(3)(A). The Act also provides that a claimant
21   shall be determined to be under a disability only if her impairments are of such
22   severity that the claimant is not only unable to do her previous work but cannot,
23   considering her age, education and work experiences, engage in any other substantial
24   gainful work which exists in the national economy. Id.
25            The Commissioner has established a five-step sequential evaluation process for
26   determining whether a person is disabled. 20 C.F.R. §§ 404.1520 and 416.920;
27   Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S.Ct. 2287 (1987). Step one determines
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 3
 1   if she is engaged in substantial gainful activities. If she is, benefits are denied. 20
 2   C.F.R. §§ 404.1520(a)(4)(i) and 416.920(a)(4)(i). If she is not, the decision-maker
 3   proceeds to step two, which determines whether the claimant has a medically severe
 4   impairment or combination of impairments. 20 C.F.R. §§ 404.1520(a)(4)(ii) and
 5   416.920(a)(4)(ii). If the claimant does not have a severe impairment or combination
 6   of impairments, the disability claim is denied.       If the impairment is severe, the
 7   evaluation proceeds to the third step, which compares the claimant's impairment with
 8   a number of listed impairments acknowledged by the Commissioner to be so severe
 9   as to preclude substantial gainful activity.     20 C.F.R. §§ 404.1520(a)(4)(iii) and
10   416.920(a)(4)(iii); 20 C.F.R. § 404 Subpart P, App. 1. If the impairment meets or
11   equals one of the listed impairments, the claimant is conclusively presumed to be
12   disabled. If the impairment is not one conclusively presumed to be disabling, the
13   evaluation proceeds to the fourth step which determines whether the impairment
14   prevents the claimant from performing work she has performed in the past. If the
15   claimant is able to perform her previous work, she is not disabled. 20 C.F.R. §§
16   404.1520(a)(4)(iv) and 416.920(a)(4)(iv). If the claimant cannot perform this work,
17   the fifth and final step in the process determines whether she is able to perform other
18   work in the national economy in view of her age, education and work experience. 20
19   C.F.R. §§ 404.1520(a)(4)(v) and 416.920(a)(4)(v).
20         The initial burden of proof rests upon the claimant to establish a prima facie
21   case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th
22   Cir. 1971). The initial burden is met once a claimant establishes that a physical or
23   mental impairment prevents her from engaging in her previous occupation. The
24   burden then shifts to the Commissioner to show (1) that the claimant can perform
25   other substantial gainful activity and (2) that a "significant number of jobs exist in the
26   national economy" which claimant can perform. Kail v. Heckler, 722 F.2d 1496,
27   1498 (9th Cir. 1984).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 4
 1   ALJ'S FINDINGS
 2          The ALJ found the following:
 3           1) Plaintiff has the following “severe” medically determinable impairments:
 4   degenerative disc disease and anxiety;
 5          2) Plaintiff’s impairments do not meet or equal any of the impairments listed
 6   in 20 C.F.R. § 404 Subpart P, App. 1;
 7          3) Plaintiff has the Residual Functional Capacity (RFC) to perform light work
 8   as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except that she is limited to
 9   frequent handling and fingering with the right upper extremity; she can perform
10   occasional postural activity; she should avoid concentrated exposure to hazards and
11   vibrations; and she would be off task less than 10% of the workday;
12          4) Plaintiff’s RFC allows her to perform her past relevant work as a kitchen
13   helper, preschool substitute teacher, and retail clerk.
14          Accordingly, the ALJ concluded that Plaintiff is not disabled.
15
16   MEDICAL OPINIONS
17          It is settled law in the Ninth Circuit that in a disability proceeding, the opinion
18   of a licensed treating or examining physician or psychologist is given special weight
19   because of his/her familiarity with the claimant and his/her condition. If the treating
20   or examining physician's or psychologist’s opinion is not contradicted, it can be
21   rejected only for clear and convincing reasons. Reddick v. Chater, 157 F.3d 715, 725
22   (9th Cir. 1998); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). If contradicted, the
23   ALJ may reject the opinion if specific, legitimate reasons that are supported by
24   substantial evidence are given. Id. “[W]hen evaluating conflicting medical opinions,
25   an ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory,
26   and inadequately supported by clinical findings.” Bayliss v. Barnhart, 427 F.3d 1211,
27   1216 (9th Cir. 2005). The opinion of a non-examining medical advisor/expert need
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 5
 1   not be discounted and may serve as substantial evidence when it is supported by other
 2   evidence in the record and consistent with the other evidence. Andrews v. Shalala,
 3   53 F.3d 1035, 1041 (9th Cir. 1995).
 4         Nurse practitioners, physicians’ assistants, and therapists (physical and mental
 5   health) are not “acceptable medical sources” for the purpose of establishing if a
 6   claimant has a medically determinable impairment.          20 C.F.R. §§ 404.1513(a);
 7   416.913(a).     Their opinions are, however, relevant to show the severity of an
 8   impairment and how it affects a claimant’s ability to work. 20 C.F.R. §§ 404.1513(d);
 9   416.913(d). In order to discount the opinion of a non-acceptable medical source, the
10   ALJ must offer germane reasons for doing so. Turner v. Comm’r of Soc. Sec., 613
11   F.3d 1217, 1224 (9th Cir. 2010).1
12         It appears Plaintiff first saw Amy Turner, PA-C, in November 2014. Plaintiff
13   reported control of her depression anxiety symptoms and was only taking half of her
14   clonazepam tablets once per month when she was feeling very anxious. She was not
15   exercising because of chronic low back pain. (AR at p. 283). In May 2015, Plaintiff
16   saw Turner for “worsening back pain, mostly over the right thoracic area.” (AR at
17   p. 288). In July 2015, Turner referred the Plaintiff for physical therapy regarding her
18   “[c]hronic, intermittent thoracic back pain.” (AR at p. 296). Turner provided the
19   Plaintiff with a note so she could rest for the next week and not have to lift in excess
20   of 10 pounds in her job as a kitchen assistant. (Id.). Plaintiff underwent a physical
21   therapy assessment in late August of 2015. Plaintiff’s pain increased with left side
22   bending, right rotation, and a little with extension. Palpation of Plaintiff’s muscles
23   revealed taut bands and trigger points in the thoracic paraspinal muscles from T7
24   through T12. (AR at p. 298).
25
26         1
               For claims filed on or after March 27, 2017, physician assistants are now
27
     considered “acceptable medical sources.” 82 Fed. Reg. 5844 (Jan. 18, 2017).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 6
 1          In January 2016, Turner addressed Plaintiff’s “history of generalized anxiety
 2   disorder,” in addition to her chronic back pain. (AR at p. 306). Turner noted that
 3   Plaintiff had been on Paxil for years and “takes clonazepam very sparingly only as
 4   needed for severe anxiety/panic attacks . . . about 4 times per month.” (Id.). Turner
 5   further noted that Plaintiff had started a new job three weeks ago and was working
 6   in retail. (Id.). Plaintiff was taking ibuprofen consistently for her back pain. (Id.).
 7   Plaintiff expressed a fear of driving and had placed a call to Catholic Family and
 8   Child Services to start therapy for her anxiety. (AR at p. 307).
 9          In March 2016, Plaintiff reported to Turner that she had a severe panic attack
10   over a weekend and called emergency medical services, but did not go to the hospital
11   Plaintiff indicated she was experiencing increasing panic attacks, requiring her to take
12   clonazepam five times in the past couple weeks, and that she was having trouble
13   sleeping due to anxiety. (AR at p. 308).
14          In April 2016, Plaintiff reported to Turner that she was experiencing three
15   panic attacks a week, with her anxiety being most pronounced around driving and at
16   bedtime. (AR at p. 309).
17          As early as November 2014, Plaintiff was seen at Water’s Edge Pain Clinic for
18   back pain. (AR at p. 389). Plaintiff had a sacroiliac joint injection in April 2015.
19   (AR at p. 331) and lumbar transforaminal epidural steroid injections in August and
20   October 2016 (AR at pp. 476 and 482). Plaintiff was seen at the pain clinic at various
21   times from 2014 to 2017 by Juan Ruiz Hurtarte, M.D., for chronic thoracic back and
22   sacroiliac pain. (AR at pp. 357-59; 373-391; 476-492; 623-639).2 In November 2016
23
24
            2
                Some of Dr. Hurtarte’s notes indicate that Plaintiff denied any impairment
25
26   in driving. (AR at pp. 480, 486 and 490). It is not clear, however, if Plaintiff was
27
     only denying impairment as a result of back problems, as opposed to anxiety
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 7
 1   and again in January and March 2017, Dr. Hurtarte noted that Plaintiff consistently
 2   tested high for anxiety and depression and recommended Plaintiff be treated for these
 3   issues. (AR at pp. 627; 630-31; 634). In April 2017, Plaintiff underwent a health
 4   and behavior assessment at the pain clinic. (AR at pp. 640-43).
 5         In January 2017, Plaintiff returned to see PA-C Turner requesting her to “fill
 6   out paperwork for temporary versus permanent disability secondary to chronic back
 7   and neck pain.” (AR at p. 646). Turner noted that Plaintiff had been followed at
 8   Water’s Edge for her pain; three injections had been tried and failed; over the counter
 9   medicines had failed as had meloxicam; and Plaintiff had recently been prescribed
10   diclofenac without much improvement. (AR at p. 646). Plaintiff reported her pain
11   was more severe with sitting or standing for prolonged periods of time and she
12   needed to change positions frequently. (Id.). She also reported that lifting in excess
13   of ten pounds repetitively could be painful. (Id.).
14         PA-C Turner completed a “Medical Report” at that time in which she opined
15   Plaintiff had the ability to lift and carry 10 pounds on an occasional basis; the ability
16   to lift and carry less than 10 pounds on a frequent basis; the ability to stand and walk
17
18
     problems. Moreover, the ALJ did not cite this as a reason for discounting
19
20   Plaintiff’s testimony about her mental health symptoms and limitations.
21
           There was almost a year’s gap in Plaintiff’s treatment at the pain clinic, as
22
23   noted by Dr. Hurtarte. (AR at p. 489). No explanation was offered for this, but
24
     this was not a reason cited by the ALJ for discounting Plaintiff’s testimony about
25
26   her physical symptoms and limitations. Indeed, the ALJ’s decision makes no
27
     mention of Dr. Hurtarte’s treatment of Plaintiff.
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 8
 1   for about three hours in an eight hour workday; and the ability to sit for about two
 2   hours during an eight hour workday. (AR at p. 544). Turner indicated Plaintiff
 3   needed to be able to shift at will from sitting or standing/walking (Id.), and that she
 4   would be off task periodically throughout the workday, although Turner did not
 5   specify how much. (AR at p. 545). Turner opined that although it was “possible”
 6   Plaintiff could perform light work, sedentary work would be “ideal.” (Id.). Finally,
 7   Turner indicated that if Plaintiff were currently attempting to work a 40-hour per
 8   week schedule, she would on average miss two days a month due to her impairments.
 9   (AR at p. 546). For reasons unknown, Water’s Edge pain clinic declined to fill out
10   the “Medical Report.” (AR at p. 646).
11         The ALJ gave “little weight” to Turner’s opinion, finding there was “no
12   support or explanation provided for her opinion.” (AR at p. 24). There was,
13   however, plenty of support for Turner’s opinion from her own treatment notes as
14   discussed above, in addition to the treatment notes from the pain clinic.   According
15   to the ALJ, the record showed that Plaintiff “was doing well with controlled
16   symptoms” and that she “returned to working in childcare within a few months of this
17   evaluation, caring for two-year olds, which exceeds [her] less than sedentary
18   restrictions.” (Id.). The record which the ALJ cites in support of his assertion that
19   Plaintiff “was doing well with controlled symptoms” pertains to Plaintiff’s anxiety
20   symptoms (AR at pp. 526 and 556) and indeed, one of the reports (AR at p. 556) is
21   from November 2017, several months after the claimed closed period of disability.
22   Furthermore, it was actually six months from Turner’s January 2017 evaluation when
23   Plaintiff returned to work full-time in childcare. Moreover, without knowing the
24   physical demands of that job as actually performed, it is unclear whether it exceeded
25   the physical restrictions opined by Turner in January 2017.
26         The ALJ gave “significant” weight to the opinions of the state agency medical
27   evaluators who reviewed the record and concluded Plaintiff was capable of
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 9
 1   performing light work with some restrictions. According to the ALJ, these evaluators
 2   “reviewed the medical evidence of record and explained the basis of their opinions
 3   which are consistent with the record.” (AR at p. 23). As noted above, the basis for
 4   Turner’s opinions expressed in her January 2017 evaluation is apparent from her
 5   treatment notes and the pain clinic treatment notes. Therefore, the court concludes
 6   the ALJ did not provide germane reasons for discounting the physical RFC opinions
 7   of Turner, Plaintiff’s treating PA-C, in favor of the opinions of non-examining
 8   medical evaluators.
 9         Plaintiff started counseling with Catholic Family & Child Service (CFCS) in
10   February 2016. She was diagnosed with generalized anxiety disorder and it was
11   recommended she undergo six weeks of cognitive behavioral therapy (CBT). (AR
12   at pp. 395-402).
13         In March 2016, upon referral from Turner, Plaintiff was seen for a psychiatric
14   evaluation by Laura DeCamp, Pharm. D., at Central Washington Comprehensive
15   Mental Health (CWCMH). Plaintiff indicated she discontinued services with CFCS
16   because she had a desire for medication management services which was unavailable
17   there. (AR at p. 417). Plaintiff reported she had been on anxiety medication since her
18   early 20s. (Id.). She scored 20 out of 21 on the GAD-7 Anxiety Questionnaire which
19   is statistically significant for severe anxiety. (AR at p. 419). DeCamp started the
20   Plaintiff on buspirone in addition to the other anxiety medications she was taking
21   which had been prescribed by PA-C Turner (escitalopram, clonazepam and
22   trazodone). (AR at p. 420).
23         Plaintiff’s therapist at CWCMH was Suzanne Damstedt who she saw on a
24   regular basis between May and December 2016 for therapy appointments, which were
25   in addition to Plaintiff’s regular medication management appointments at CWCMH.
26   (AR at pp. 417-459; 595-610). In January 2017, Damstedt completed a “Mental
27   Medical Source Statement” in which she opined Plaintiff was moderately limited in
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 10
 1   her ability to maintain attention and concentration for extended periods, and in her
 2   ability to complete a normal work day and workweek without interruptions from
 3   psychologically based symptoms and        perform at a consistent pace without an
 4   unreasonable number and length of rest periods. “Moderately limited” means unable
 5   to perform the described mental activity for at least 20% of the work day up to 33%
 6   of the work day. Damstedt also opined that Plaintiff was “severely limited” in her
 7   ability to travel in unfamiliar places or use public transportation. “Severely limited”
 8   means inability to perform the activity. According to Damstedt, Plaintiff would miss
 9   on the average four or more days per month due to her mental impairment. Although
10   Damstedt indicated Plaintiff’s impairment would cause her to be off task periodically
11   throughout the workday, she did not specify the percentage. (AR at pp. 541-43).
12   Plaintiff expressed to Damstedt on more than one occasion that her anxiety was most
13   pronounced when it came to driving and that she would avoid driving because of it.
14         In July 2016, Plaintiff underwent a consultative psychiatric examination by
15   Kirsten Nestler, M.D..     Plaintiff informed Dr. Nestler she had difficulty driving
16   because of her anxiety and avoided driving whenever she could. (AR at p. 461). The
17   doctor diagnosed Plaintiff with an “[u]nspecified anxiety disorder.” (AR at p. 464).
18   According to the doctor:
19                The claimant states that anxiety is the main impediment to
                  her working at this time[,] but the only activity she stated
20                she avoided due to anxiety was driving. However, she drove
                  herself to [the] clinic today without any difficulty. I suspect
21                she is exaggerating her mental health symptoms. She did not
                  appear objectively depressed and appeared only mildly
22                anxious. She is taking Lexapro which may be helping her
                  anxiety and mood some. She did clearly state that she
23                left her last job of six years due to back pain rather than
                  anxiety. She displayed excellent interpersonal skills today
24                and did not seem to be severely impacted by anxiety at this
                  time. I suspect that she would be able to function in a
25                competitive work environment. Her problems are treatable
                  and she is likely to improve over the next 12 months. She is
26                currently starting outpatient psychotherapy and continuing
                  medication.
27
     (AR at p. 464).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 11
 1             Dr. Nestler found that essentially Plaintiff suffered from no mental functional
 2   limitations that would compromise her ability to work. (AR at pp. 464-65).
 3         The ALJ gave significant weight to Dr. Nestler’s opinion “because she
 4   examined the Plaintiff and based her opinion on objective findings.” (AR at p. 23).
 5   The ALJ gave little weight to Damstedt’s opinion on the basis that she “simply
 6   checked boxes on a form and offered no support or explanation for her opinion.”
 7   (Id.). What the ALJ overlooked, however, was that Damstedt was obviously basing
 8   her opinion on months of therapy sessions with Plaintiff and that opinion was
 9   corroborated by months of medication management sessions at CWCMH. It was also
10   corroborated by Turner’s treatment of Plaintiff for anxiety and panic attacks as
11   discussed above. (See also AR at pp. 510 and 514).3 Accordingly, the ALJ’s reliance
12   on Dr. Nestler’s opinion based on a one time examination, uncorroborated by
13   anything else in the record, cannot constitute a “germane” reason for rejecting the
14   opinion of Damstedt.4 Interestingly, however, Dr. Nestler’s assertion that Plaintiff’s
15   problems were treatable and likely to improve over the next 12 months was prescient
16   and correct as Plaintiff returned to full-time work in July 2017.
17         The ALJ did not provide “germane” reasons to reject either PA-C Turner’s
18
19
           3
                Plaintiff continued with regular treatment at CWCMH in 2017 through the
20
     date on which she returned to full-time work (July 2017). (AR at pp. 548-592).
21
           4
               As the ALJ noted, the non-examining state agency evaluators who
22
23   reviewed the record concluded Plaintiff’s anxiety was not even a “severe”
24
     impairment (AR at p. 23), a conclusion with which the ALJ did not agree.
25
26   Arguably, Dr. Nestler essentially concluded Plaintiff did not suffer from a
27
     “severe” anxiety disorder.
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 12
 1   opinion regarding Plaintiff’s physical RFC, nor therapist Damstedt’s opinion
 2   regarding Plaintiff’s mental RFC.
 3
 4   TESTIMONY RE SYMPTOMS AND LIMITATIONS
 5          Where, as here, the Plaintiff has produced objective medical evidence of an
 6   underlying impairment that could reasonably give rise to some degree of the
 7   symptoms alleged, and there is no affirmative evidence of malingering, the ALJ’s
 8   reasons for rejecting the Plaintiff’s testimony must be clear and convincing. Burrell
 9   v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 95, 1014
10   (9th Cir. 2014). If an ALJ finds a claimant’s subjective assessment unreliable, “the
11   ALJ must make a credibility determination with findings sufficiently specific to
12   permit [a reviewing] court to conclude that the ALJ did not arbitrarily discredit [the]
13   claimant’s testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002).
14   Among other things, the ALJ may consider:           1) the claimant's reputation for
15   truthfulness; 2) inconsistencies in the claimant's testimony or between her testimony
16   and her conduct; 3) the claimant’s daily living activities; 4) the claimant's work
17   record; and 5) testimony from physicians or third parties concerning the nature,
18   severity, and effect of claimant's condition. Id.
19          The ALJ found Plaintiff’s statements about the intensity, persistence, and
20   limiting effects of her symptoms were inconsistent because she reported improvement
21   in her symptoms with medications. (AR at p. 21). There is no doubt, as recounted
22   by the ALJ in his decision (AR at pp. 21-22), that Plaintiff’s condition continued to
23   improve, ultimately resulting in her ability to return to full-time work. But this is not
24   a clear and convincing reason to reject Plaintiff’s testimony that she was limited as
25   asserted by her and by PA-C Turner and therapist Damstedt during the closed period
26   at issue.
27          The ALJ found Plaintiff’s failed work attempt at the Salvation Army in late
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 13
 1   2015/early 2016, while not constituting substantial gainful activity, was inconsistent
 2   with the limitations asserted by her. It was not inconsistent, however, and if anything,
 3   supports Plaintiff’s assertion about her limitations during the closed period at issue,
 4   as corroborated by PA-C Turner and therapist Damstedt. Plaintiff quit after four
 5   months at the job. She testified she was missing work a couple of times a week due
 6   to back pain and anxiety (AR at pp. 41-42) which it was she also reported to CFCS
 7   during her intake assessment in February 2016. (AR at p. 395).
 8          The ALJ found Plaintiff’s other daily activities were inconsistent with her
 9   allegations of disabling symptoms. (AR at p. 22). “The Social Security Act does not
10   require that claimants be utterly incapacitated to be eligible for benefits . . . and many
11   home activities are not easily transferable to what may be the more grueling
12   environment of the workplace where it might be impossible to periodically rest or
13   take medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). “[T]he mere fact
14   that a plaintiff has carried on certain daily activities, such as grocery shopping,
15   driving a car, or limited walking for exercise, does not in any way detract from
16   credibility as to her overall disability.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th
17   Cir. 2001). Rather, “[i]t is only where the level of activity is inconsistent with a
18   claimed limitation that the activity has any bearing on credibility.”         Id.   Daily
19   activities therefore “may be grounds for an adverse credibility finding if a claimant
20   is able to spend a substantial part of h[er] day engaged in pursuits involving physical
21   functions that are transferable to a work setting.” Orn v. Astrue, 495 F.3d 625, 639
22   (9 t h Cir. 2007). To conclude that a claimant’s daily activities warrant an adverse
23   credibility determination, the ALJ must make specific findings relating to the daily
24   activities and the transferability of the activities to the workplace. Id.
25          The activities cited by the ALJ- watching television, cooking, grocery
26   shopping, driving periodically, exercising- are not inconsistent with Plaintiff’s
27   asserted limitations during the closed period at issue. Indeed, Plaintiff’s increasing
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 14
 1   of her driving time in September 2016 and January 2017, increasing of her exercise
 2   time in February and March 2017, and her beginning of part-time work at the
 3   childcare center in April 2017, where she would ultimately start full-time work in July
 4   2017, is entirely consistent with the gradual improvement in her symptoms as testified
 5   to by the Plaintiff and corroborated by her treating medical providers.
 6         The ALJ did not provide “clear and convincing” reasons for discounting
 7   Plaintiff’s testimony regarding her symptoms and the extent of her physical and
 8   mental limitations during the closed period at issue.
 9
10   REMAND
11         Social security cases are subject to the ordinary remand rule which is that when
12   “the record before the agency does not support the agency action, . . . the agency has
13   not considered all the relevant factors, or . . . the reviewing court simply cannot
14   evaluate the challenged agency action on the basis of the record before it, the proper
15   course, except in rare circumstances, is to remand to the agency for additional
16   investigation or explanation.” Treichler v. Commissioner of Social Security
17   Administration, 775 F.3d 1090, 1099 (9th Cir. 2014), quoting Fla. Power & Light Co.
18   v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598 (1985).
19         In “rare circumstances,” the court may reverse and remand for an immediate
20   award of benefits instead of for additional proceedings. Id., citing 42 U.S.C. §405(g).
21   Three elements must be satisfied in order to justify such a remand. The first element
22   is whether the “ALJ has failed to provide legally sufficient reasons for rejecting
23   evidence, whether claimant testimony or medical opinion.” Id. at 1100, quoting
24   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). If the ALJ has so erred, the
25   second element is whether there are “outstanding issues that must be resolved before
26   a determination of disability can be made,” and whether further administrative
27   proceedings would be useful. Id. at 1101, quoting Moisa v. Barnhart, 367 F.3d 882,
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 15
 1   887 (9th Cir. 2004). “Where there is conflicting evidence, and not all essential factual
 2   issues have been resolved, a remand for an award of benefits is inappropriate.” Id.
 3   Finally, if it is concluded that no outstanding issues remain and further proceedings
 4   would not be useful, the court may find the relevant testimony credible as a matter of
 5   law and then determine whether the record, taken as a whole, leaves “not the slightest
 6   uncertainty as to the outcome of [the] proceedings.” Id., quoting NLRB v. Wyman-
 7   Gordon Co., 394 U.S. 759, 766 n. 6 (1969). Where all three elements are satisfied-
 8   ALJ has failed to provide legally sufficient reasons for rejecting evidence, there are
 9   no outstanding issues that must be resolved, and there is no question the claimant is
10   disabled- the court has discretion to depart from the ordinary remand rule and remand
11   for an immediate award of benefits. Id. But even when those “rare circumstances”
12   exist, “[t]he decision whether to remand a case for additional evidence or simply to
13   award benefits is in [the court’s] discretion.”     Id. at 1102, quoting Swenson v.
14   Sullivan, 876 F.2d 683, 689 (9th Cir. 1989).
15         The ALJ failed to provide legally sufficient reasons for rejecting PA-C
16   Turner’s opinion that Plaintiff was limited to sedentary work. As all of Plaintiff’s
17   past relevant work, as testified to by the VE, involved light work (AR at pp. 49-50),
18   Plaintiff was unable to perform that work during the closed period at issue.
19         Asked by the ALJ about the availability of work to an individual who is absent
20   from work twice a month, including days on which the individual is tardy or leaves
21   work early, the VE testified no work would be available. (AR at p. 51). Therapist
22   Damstedt opined Plaintiff would, on average, miss four or more days of work per
23   month due to her anxiety and panic attacks. PA-C Turner opined Plaintiff would, on
24   average, miss two days of work per month. As discussed above, the ALJ did not
25   provide legally sufficient reasons for rejecting either Damstedt’s or Turner’s opinion.
26         There are no outstanding issues that must be resolved, and there is no question
27   the Plaintiff is disabled. Accordingly, the court will depart from the ordinary remand
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 16
 1   rule and remand for an immediate award of benefits.
 2
 3                                     CONCLUSION
 4         Plaintiff’s Motion For Summary Judgment (ECF No. 13) is GRANTED and
 5   Defendant’s Motion For Summary Judgment (ECF No. 14) is DENIED.
 6         Pursuant to sentence four of 42 U.S.C. §405(g) and § 1383(c)(3), this matter
 7   is REMANDED for immediate payment of disability benefits to the Plaintiff for the
 8   period from September 1, 2015 to July 4, 2017.
 9         IT IS SO ORDERED.              The District Executive shall enter judgment
10   accordingly, forward copies of the judgment and this order to counsel of record, and
11   close the case.
12                DATED this    24th      day of October, 2019.
13
14
                                       s/Lonny R. Suko
15
                                       LONNY R. SUKO
16                              Senior United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 17
